Exhibit 10.5

LOGO [g79869img_001.jpg]

Stock Restriction Agreement

This Stock Restriction Agreement (the “Agreement”) is made and entered into this
             day of                     ,             , by and between
                     (“Participant”) and Science Applications International
Corporation (the “Company”) with reference to the following facts:

 

  a. Participant is a Participant in the Science Applications International
Corporation Management Stock Compensation Plan and/or the Science Applications
International Corporation Key Executive Stock Deferral Plan (referred to
hereinafter individually or collectively as the “Plan”).

 

  b. Pursuant to the Plan, Participant is required to enter into this Agreement
relating to the Company’s right of repurchase of shares of the Company Class A
Common Stock (the “Company Stock”) potentially distributable to Participant
under the terms of the Plan.

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Participant acknowledges and agrees that the Company Stock is subject to
the rights, restrictions and limitations set forth in Article Fourth of Restated
Certificate of Incorporation of Science Applications International Corporation
(“Certificate”).

 

  2. In addition to the rights, restrictions and limitations set forth in
Article Fourth of the Certificate, any shares of Company Stock distributed to
the Participant under the Plan shall be subject to the Company’s additional
right of repurchase on the terms and conditions set forth below.

 

  3. The Company’s right of repurchase shall be identical to that provided under
Article Fourth of the Certificate, except as follows:

 

  (a) The Company shall have no right to repurchase shares of Company Stock
distributed to Participant under the terms of the Plan during the period of time
from the date such shares are distributed to Participant pursuant to the terms
of the Plan (“Distribution Date”) to two hundred ten (210) days after the
Distribution Date.

 

  (b) After two hundred ten (210) days after the Distribution Date, the Company
shall have the right to repurchase such shares. The period for providing notice
of the Company’s exercise of the right of repurchase shall expire two hundred
seventy (270) days after the Distribution Date.

 

  (c) If the Company elects to repurchase the shares, the price shall be the
stock price in effect on the date which is two hundred ten (210) days after the
Distribution Date and the Company shall pay for such shares in cash or by
Company check within three hundred (300) days after the Distribution Date.

 

  4. In all respects, other than those set forth in paragraph 3 above, the
Company’s additional right of repurchase shall be governed by the terms of the
Article Fourth of the Certificate, and entering into this Agreement shall in no
way represent a waiver of the Company’s right of repurchase under the
Certificate, rather only an addition to such right.

 

  5. All other restrictions on the Company Stock set forth in Article Fourth of
the Certificate or otherwise shall remain in full force and effect.

 

  6. Defined terms used herein and not otherwise defined shall have the meaning
set forth for such terms in the Plan.

 

Executed this              day of                     ,             .           
Participant Signature     By:                      Science Applications
International Corp.     Print Participant Name     Employee #

Return form in envelope provided to: The Newport Group, 300 International
Parkway, Suite 270, Heathrow, FL 32746